 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 779 
In the House of Representatives, U. S.,

December 14, 2009
 
RESOLUTION 
Recognizing and supporting the goals and ideals of National Runaway Prevention Month. 


Whereas the prevalence of runaway and homelessness among youth is staggering, with studies suggesting that every year, between 1,600,000 and 2,800,000 youth live on the streets of the United States;
Whereas running away from home is widespread, and youth aged 12 to 17 are at a higher risk of homelessness than adults;
Whereas runaway youth most often are youth who have been expelled from their homes by their families; physically, sexually, and emotionally abused at home; discharged by State custodial systems without adequate transition plans; separated from their parents by death and divorce; too poor to secure their own basic needs; and ineligible or unable to access adequate medical or mental health resources;
Whereas effective programs supporting runaway youth and assisting youth and their families in remaining at home succeed because of partnerships created among families, community-based human service agencies, law enforcement agencies, schools, faith-based organizations, and businesses;
Whereas preventing youth from running away from home and supporting youth in high-risk situations is a family, community, and national priority;
Whereas the future well-being of the Nation is dependent on the opportunities provided for youth and families to acquire the knowledge, skills, and abilities necessary for youth to develop into safe, healthy, and productive adults;
Whereas the National Network for Youth and its members advocate on behalf of runaway and homeless youth, and provide an array of community-based support to address their critical needs;
Whereas the National Runaway Switchboard provides crisis intervention and referrals to reconnect runaway youth to their families and link youth to local resources that provide positive alternatives to running away from home; and
Whereas the National Network for Youth and National Runaway Switchboard are cosponsoring National Runaway Prevention Month in November to increase public awareness of the life circumstances of youth in high-risk situations, and the need for safe, healthy, and productive alternatives, resources, and support for youth, families, and communities: Now, therefore, be it 
 
That the House of Representatives—
(1)recognizes the importance of youth runaway prevention; and
(2)urges support for greater public awareness efforts and effective runaway youth prevention programs. 
 
Lorraine C. Miller,Clerk.
